DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 08/29/2019 and amendments filed 07/01/2021.  As directed by the amendment: claims 1, 3, 9 have been amended, claims 2, and 17 – 66 have been cancelled.  Thus, claims 1, and 3 – 16 are presently pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, and 3 – 16) in the reply filed on 07/01/2021 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  
“the safety cap is locked the housing at a first location” in claim 10 lines 2 and 3 should read “the safety cap is locked to the housing at a first location”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 9, 10, and 12 – 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the inner surface of the catheter hub” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the proximal side of the protrusion," “the surface of the finger,” “the proximal extends from the finger,” “the finger” in lines 2 and 3.  There are insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “a first location,” and “a second location of the safety cap” in lines 2 and 3. However, independent claim 1 already recites “a first location,” and “a second location of the safety cap.”  It is not clear whether these limitation are referring to the same first and second locations as recited in claim 1.  For examination purposes, the Examiner is considering them to be the same features.
Claim 12 is currently a dependent of cancelled claim 2.  For examination purposes, the Examiner is considering claim 12 to be a dependent of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard (U.S. 2016/0331938).
Regarding claim 1, Blanchard teaches a catheter insertion tool (Figures 1A – 3B), comprising: 
a housing (12, Figure 1A); 
a needle (16, Figure 1A) distally extending from the housing; 
and a safety cap (the advancement assembly 40 including advancement member 48 and can be understood as the safety cap since the distal tip of the needle 16 is shielded from user contact after extension of the advancement member 48 from the housing 12 is complete as discussed in paragraph [0051], the distal tip 16B of the needle 16 remains shielded by the ribs 56 of the advancement member distal portion 49 as discussed in paragraph [0052]) slidable along the needle (Figures 3A – 3C), 
wherein the safety cap: is configured to be locked to the housing when distally sliding to a position of isolating the tip of the needle within the safety cap (The locking tabs 62 are deformable to enable them to pass over the lock wedges 72 when the advancement member 48 is distally extended during catheter distal advancement (described below) so as to prevent re-entry of the advancement member into the housing cavity 70, which also ensures that the distal tip 16B of the needle 16 remains shielded by the ribs 56 of the 
Regarding claim 3, Blanchard teaches that the safety cap is locked to the housing when distally sliding to the position of isolating the tip of the needle within the safety cap by means of being locked to the rail (The locking tabs 62 are deformable to enable them to pass over the lock wedges 72 when the advancement member 48 is distally extended during catheter distal advancement (described below) so as to prevent re-entry of the advancement member into the housing cavity 70, which also ensures that the distal tip 16B of the needle 16 remains shielded by the ribs 56 of the advancement member distal portion 49 as discussed in paragraph [0052]).
Regarding claim 4, Blanchard teaches that a catheter hub (46, Figure 1H) which is connected to the safety cap until the safety cap is locked to the housing when distally sliding to the position of isolating the tip of the needle (As the needle 16 is no longer disposed between them, the hub engagement tabs 50 compress radially inward, thus releasing the friction fit between the protuberances 52 and the interior surface of the catheter hub… This enables the catheter 42 to be separated from the advancement member 48, as shown in FIG. 3C as discussed in paragraph [0060]).
Regarding claim 5, Blanchard teaches that the first portion of the safety cap comprises at least two fingers (protuberances 52 and hub engagement tabs 50, Figures 2A – 2C) which are configured to be biased radially toward an inner surface of the catheter hub when the stem of the needle extends through the first portion of the safety cap and to be released from the biased position when the safety cap distally slides to the position of isolating the tip of the needle. (The catheter 42, when disposed over 
Regarding claim 6, Blanchard teaches that each of the at least two fingers includes a protrusion (protrusions 52) which is inserted into a groove disposed on the inner surface of the catheter hub when the at least two fingers are biased radially toward the inner surface of the catheter hub when the stem of the needle extends through the first portion of the safety cap (The catheter 42, when disposed over the needle 16, as seen in FIG. 1H, is kept in place against the open housing distal end 12D via the protuberances 52 of the engagement tabs 50 producing a friction fit against an inner surface of the catheter hub 46 as discussed in paragraph [0050]).
Regarding claim 7, Blanchard teaches that the first portion of the safety cap comprises at least two fingers (protuberances 52 and hub engagement tabs 50, Figures 2A – 2C) remain in the same position when the stem of the needle extends through the first portion of the safety cap and when the safety cap distally slides to the position of isolating the tip of the needle.  Examiner notes that the current claim only require the at least two fingers to remain in the same position when the stem of the needle extends through the first portion of the safety cap and when the safety cap distally slides to the position of isolating the tip of the needle and the at least two fingers as described by Blanchard remain in the same position relative to the catheter hub 46 as shown in Figures 3A and 3B.
Regarding claim 8, Blanchard teaches that each of the at least two fingers includes a protrusion (protrusions 52) which is inserted into a recess disposed on the inner surface of the catheter hub (The catheter 42, when disposed over the needle 16, as seen in FIG. 1H, is kept in place against the open 
Regarding claim 9, Blanchard teaches that the proximal side of the protrusion forms an obtuse angle relative to the surface of the finger where the proximal extends from the finger (Examiner notes that the protrusion 52 as shown in Figures 1I and 2A – 2C or protrusions 152 as shown in Figures 26A – 26C have an obtuse angle relative to the surface of the finger where the proximal side of the protrusion extends from the finger).
Regarding claim 10, Blanchard teaches that the safety cap is locked the housing at a first location (since the safety cap as described above is bounded to the housing 12 and is not removable from housing 12 and a proximal end 56A of the ribs 56 (FIG. 1H) acts as a stop against a pair of lock wedges 72, formed in the housing 12, to prevent further proximal entry of the advancement member 48 into the housing cavity 70 as discussed in paragraph [0051]) and the tip of the needle is isolated within a second location of the safety cap when the safety cap slides to the position of isolating the tip of the needle within the safety cap, the first position being distally spaced from the second position (The locking tabs 62 are deformable to enable them to pass over the lock wedges 72 when the advancement member 48 is distally extended during catheter distal advancement (described below) so as to prevent re-entry of the advancement member into the housing cavity 70, which also ensures that the distal tip 16B of the needle 16 remains shielded by the ribs 56 of the advancement member distal portion 49 as discussed in paragraph [0052]).
Regarding claim 11, Blanchard teaches that a tactile sensation for a clinician is produced when the safety cap is locked to the housing (The locking tabs 62 are deformable to enable them to pass over the lock wedges 72 when the advancement member 48 is distally extended during catheter distal advancement (described below) so as to prevent re-entry of the advancement member into the housing cavity 70, which also ensures that the distal tip 16B of the needle 16 remains shielded by the ribs 56 of 
Regarding claim 16, Blanchard teaches that the vertical walls extends throughout the full length of the lever (as shown in Figure 1I), and the horizontal part is shorter than the full length of the lever (the horizontal part 62 as shown in Figure 1I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (U.S. 2016/0331938) in view of Schraga (U.S. 2015/0094659).
Regarding claim 12, Blanchard teaches claim 1 as seen above.
Blanchard further teaches that the second portion of the safety cap is a lever (portion 58 as shown in Figures 1I – 2C), the lever includes two vertical walls (58) respectively extending from the two sides of a surface of the lever facing the rail, each of the two vertical walls has a horizontal part with a protrusion (part 62 with the protrusion at the end as shown in Figures 2A – 2C), which protrusion is 
However, portion 72 is described by Blanchard as a locking wedge as seen in paragraph [0052] instead of a notch (as claimed in claim 12), wherein the notch is formed between two prominent bumps disposed on the rail (claim 13); wherein the proximal one of the two bumps has an inclined slope at the proximal side and is substantially vertical to the surface of the rail at the distal side (claim 14); wherein the distal one of the two bumps is raised higher from the surface of the rail than the proximal one of the two bumps (claim 15).
Schraga teaches a device with needle insertion similar to Blanchard and the current application, further including a notch formed on the rail that can lock a protrusion within (the notch between element 22 and element 28 that can lock protrusion 19 within as shown in Figure 4);
wherein the notch is formed between two prominent bumps disposed on the rail (the notch between element 22 and element 28 as shown in Figure 4);
wherein the proximal one of the two bumps has an inclined slope at the proximal side and is substantially vertical to the surface of the rail at the distal side (element 28 as shown in Figure 4); 
wherein the distal one of the two bumps is raised higher from the surface of the rail than the proximal one of the two bumps (element 22 as shown in Figure 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783    
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                                    /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783